DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim language in the following claims is not clearly understood:	
As per claim 1, line 2-3, it is unclear whether “a cluster of DPAs” is referring to “a plurality of data processing accelerators” (“the” or “said” should be used if they are the same) Line 7-9, it is unclear whether “a sensitive resource of the first DPA” is referring to “a plurality of processing resources of a first DPA” and “a resource of the first DPA (“the” or “said” should be used if they are the same)
As per claims 8 and 15, they have the same deficiencies as claim 1 above. Appropriate correction is required.
As per claim 2-7, 9-14, 16-20, they depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
As per claim 8, the claim language recites a “a data processing accelerator”. However, it appears that the data processing accelerator would reasonably be interpreted by one of ordinary skill in the art as software, per se, failing to be tangibly embodied or include any recited hardware as part of the system. The claim recites a data processing accelerator comprising  “a resource manager”, however, the hardware structure of these limitations is not disclosed in the specification, and the specification recites the method performed by processing logic comprises hardware, software or combination of both (paragraph[0063, 0120]). Software alone is directed to non-statutory subject matter. Applicant is advised to amend the claims to include a hardware element (i.e., a processor and/or memory) in order to overcome the 101 rejection. Claims 9-14 do not cure the deficiencies of the claim on which they depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 11-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trikalinou et al. US Pub 2019/0228159 (hereafter Trikalinou) in view of Natarajan et al. US Pub 2008/0155275 (hereafter Natarajan).

As per claim 1, Trikalinou teaches the invention substantially as claimed including a  computer-implemented method, comprising: in response to configuring a plurality of data processing accelerators (DPAs) communicatively coupled to each other into a cluster of DPAs; the first DPA being one of the plurality of DPAs in the cluster (para[0018], FIG. 1, a plurality of accelerators is coupled to each other into a cluster of accelerators, which are connected to the accelerator port 128 and accelerator control logic unit 126);
receiving, by the first DPA of the cluster, an instruction to access a resource of the first DPA (para[0031-0032], FIG. 4, receive memory access request from the accelerator of the cluster of accelerators 136);
and in response to the instruction being that the first DPA is to access a sensitive resource of the first DPA, allowing the first DPA to access the sensitive resource (para[0028, 0032-0033], FIG. 4, determine whether the request is access to a shared memory (non-sensitive resource) or a trust domain memory (sensitive resources), and if it’s requesting to access the trust domain memory, determine whether the accelerator is trusted, then allow memory access request).
Trikalinou does not explicitly teach partitioning a plurality of processing resources of a first DPA into sensitive resources and non-sensitive resources.
However, Natarajan teaches partitioning a plurality of processing resources of a first DPA into sensitive resources and non-sensitive resources, the first DPA being one of the plurality of DPAs in the cluster (para[0039, 0049-0050, 0055, 0058], cryptographic engine provides cryptographic tools and accelerators, the partitioning component 310 partitions memory 208 into secure partitions and non-secure partitions, which allows separate access controls to different partitions of data with associated access rights).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Natarajan’s teaching to Trikalinou’s invention in order to provide a method for distinguishing between actual data and erased/blank memory with regard to encrypted data while improving security of a processor which encrypts and decrypts data being transferred to and from memory (para[0002-0004]).

As per claim 4, Trikalinou teaches  wherein the plurality of processing resources comprises: memory, one or more processing modules, one or more registers, or storage (para[0028, 0032-0033], FIG. 4, resources comprises a memory).

As per claim 5, Trikalinou teaches further comprising: in response to the instruction being that the first DPA is to grant a second DPA access to a sensitive resource of the first DPA, disallowing the access by the second DPA to the sensitive resource of the first DPA (para[0032-0033], FIG. 4, if the accelerator is not trusted, then block memory access request to the secure memory).

As per claim 6, Trikalinou teaches further comprising: in response to the instruction being that the first DPA is to grant a second DPA access to a non-sensitive resource of the first DPA, allowing the access by the second DPA to the non-sensitive resource of the first DPA (para[0032-0033], FIG. 4, if the second DPA is requesting access to the shared memory (non-sensitive resource), then allow memory access request).

As per claim 7, Natarajan teaches wherein the instruction comprises one of: instructing the first DPA to store an artificial intelligence (AI) model in memory of the sensitive partition of the first DPA; instructing the first DPA to perform an inference using an AI model stored in memory of the sensitive partition of the first DPA; instructing the first DPA to perform a cryptographic operation using a cryptographic engine of the sensitive partition (para[0039, 0041], cryptographic engine comprising accelerators performs encrypting data and storing in the designated memory address in secured partition).

As per claim 8, it is a data processing accelerator claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 11, it is a data processing accelerator claim of claim 4 above, thus it is rejected for the same rationale.

As per claim 12, it is a data processing accelerator claim of claim 5 above, thus it is rejected for the same rationale.

As per claim 13, it is a data processing accelerator claim of claim 6 above, thus it is rejected for the same rationale.

As per claim 14, it is a data processing accelerator claim of claim 7 above, thus it is rejected for the same rationale.

As per claim 15, it is a processing system claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 18, it is a processing system claim of claim 4 above, thus it is rejected for the same rationale.

As per claim 19, it is a processing system claim of claim 5 above, thus it is rejected for the same rationale.

As per claim 20, it is a processing system claim of claim 6 above, thus it is rejected for the same rationale.


Claim(s) 2-3, 9-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trikalinou in view of Natarajan as applied to claim 1 above, and further in view of Sengupta et al. US Pub 2020/0004596 (hereafter Sengupta).

As per claim 2, Trikalinou and Natarajan teach the method of claim 1, but they do not explicitly teach wherein the partitioning of the plurality of processing resources of each DPA is a static partitioning.
However, Sengupta teaches the partitioning of the plurality of processing resources of each DPA is a static partitioning (para[0040-0042], static partitioning of resources across accelerator slots).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sengupta’s teaching to Trikalinou and Natarajan’s invention in order to avoid wasteful and expensive overprovisioning capacity when using accelerators to improve the performance and efficiency of running interference workload (para[0001, 0024-0025]).

As per claim 3, Trikalinou, Natarajan and Sengupta teach the method of claim 2, and Sengupta teaches wherein the static partitioning is implemented in hardware (para[0040-0042], partitioning CPU and memory resources associated with accelerators).

As per claim 9, it is a data processing accelerator claim of claim 2 above, thus it is rejected for the same rationale.

As per claim 10, it is a data processing accelerator claim of claim 3 above, thus it is rejected for the same rationale.

As per claim 16, it is a processing system claim of claim 2 above, thus it is rejected for the same rationale.

As per claim 17, it is a processing system claim of claim 3 above, thus it is rejected for the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195